UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDUL KARIM BANGURA,
Plaintiff,

v. Civil Case No. 15-1529 (RJL)

HOWARD UNIVERSITY, ET AL.,

FILED
Aue~zzms

_..___~MEM<>RA~"§H<>PI~I<>~ asst:;ahf;‘::;:a:::z':.w:.::,ia
(August & , 2016) [Dkt. #5]

Defendants.

\/&S€§S%&/S/

Plaintiff Abdul Karim Bangura ("plaintiff’ or-"Bangura") is a political science
scholar who was born in Sierra Leone and immigrated to the United States decades ago.
He alleges that while employed as a faculty member in the political science department at
Howard University ("the University") he was discriminated against because of his race,
color, religion, and national origin. Compl. 1111 l, 33 [Dkt. #l].l While employed as an
adjunct faculty member, Bangura applied for a tenure-track position on multiple
occasions, never with any success. The University instead gave him the position of
"lecturer," which position he held for eight years before the University declined to renew

his contract. Bangura filed suit against Howard University and the three individual

‘ The complaint suggests that in addition to being African, Bangura is black. See Compl. 11 18 (suggesting
a "non-African/Black" professor discriminated against Bangura). Plaintiff’s opposition memorandum
reinforces this suggestion. See Pl.’s Opp’n to Defs.’ MTD ll [Dkt. #9] ("[P]eople from Sierra Leone are
Black Africans."). But neither the complaint nor the opposition memorandum discuss, or even specify,
Bangura’s religion. The Court, therefore, assumes Bangura no longer intends to advance a religious
discrimination claim.

decision-makers who were responsible for these employment actions (collectively
"defendants"), claiming the actions violated Title VII of the Civil Rights Act of 1964
("Title VII"), 42 U.S.C. § 2000e et seq. Compl. w 32-34. Bangura also makes two
common law claims, for wrongful discharge and intentional infliction of emotional
distress. Compl. 111 35-49.; This matter is before the Court on defendants’ Motion to
Dismiss the complaint in its entirety [Dkt. #5]. Upon consideration of defendants’
motion, related briefmgs, and the entire record of this case, the Motion to Dismiss is
GRANTED.
FACTUAL BACKGROUND
Howard University first hired Bangura as an adjunct faculty member in 19`98. He
applied for a tenure-track position for the first time in 2006. Bangura was not selected
for the position, but nevertheless began a full-time lecturing load in the fall of 2()07.
According to Bangura, the chair of the political science department assured him at that
time that he could continue to be considered for tenure-track positions. Bangura
continued to teach full time, intermittently making inquiries about the opportunity to
"rectify" his employment status. Compl. 11 l5.
In the fall of 2013, Bangura again applied for an available tenure-track position.

Ia’. 1[ l6. Bangura learned however that his name was-not on the list of applicants

considered by the search committee for that position. Bangura suspected that a non-

African/Black professor had discriminated against him by removing his application from

the pool. As such, Bangura raised this concern with the University’s administration,
apparently without resolution. Id. wl 20-2l.

At the end of the 2013-14 school year, the University informed Bangura that after
seven years of full-time teaching without a tenure-track position, his term as a temporary
lecturer was due to expire. They did acknowledge, however, that because they had failed
to give him the proper notice, they would extend his contract for one additional school
year. Bangura claims that he knows of "other faculty" who were "reemployed" by the
University even after being employed for over seven years as lecturers. Compl. 1 27.

In February 2015 Bangura applied for another tenure-track position that had
become available, notwithstanding the warning he had been given of non-renewal. He
claims his name was again not among those that the search committee received. In
l\/larch 2015 the University informed Bangura that he was not eligible to apply for a
tenure-track position because he was terming out as a non-tenured faculty member.
Plaintiff contends, however, that there was no such policy memorialized in the University
Faculty Handbook at the time.

In April 2()15, Bangura filed a complaint with the Equal Employ1nent Opportunity
Commission ("EEOC") alleging that he was denied a tenure-track position and relegated
to the inappropriate rank of lecturer on the basis of his protected characteristics. The
EEOC reached no determination as to the complaint, but informed Bangura of his right to
sue in June 2015. Within the ninety days specified by the EEOC notice, Bangura filed

this suit.

DEFENDANTS’ MOTION TO DISMISS

Defendants, in moving to dismiss Bangura’s complaint, argue that Bangura is
time-barred from bringing Title VII claims based on the adverse employment events that
he alleges occurred prior to 20l5. As such, defendants contend the only Title VII claim
that the Court should review for substance is Bangura’s allegation that defendants
discriminated against Bangura when they declined to review his application for a tenure-
track position in February 2015 and subsequently let his lecturer contract lapse.
Defendants argue that this claim does not pass muster under Federal Rule of Civil
Procedure l2(b)(6) because Bangura does not allege any facts that could establish that
these adverse employment actions were motivated by Bangura’s color, race, or national
ori_gin, rather than by legitimate hiring policies or priorities. Finally, if the Court
dismisses Bangura’s Title VII clairns, defendants additionally urge the Court to decline
supplemental jurisdiction over the common law claims, as is the court’s prerogative
under 23 U.S.C. § 1367.'

ANALYSIS
I. lt Is T00 Late for Plaintiff to Challenge, Under Title VII, Either His 2007

Designation as a Lecturer or the Outcomes of His 2006 and 2013 Tenure-
Track Applications.

Defendants are correct that plaintiff may not pursue Title VII relief for
employment practices that "occurred" more than 300 days before April 2015, when he

made a charge of discrimination to the EEOC. 42 U.S.C. § 2000e-5(e)(1). Plaintiff

4

argues that the defendants are nonetheless "potentially liable" for acts predating the 300
days, citing Natz'onal Raz'lroad Passenger Ciorp. vi Morgan, 536 U.S. l0l (2002), as
support. Unfortunately for the plaintiff, that case unequivocally forecloses any Title VII
claims based on the events of 2006 through 2013.“.
ln National Railrocza’, the Court drew a distinction between discrete employment
acts and ongoing hostile work environments, each of which can give rise to Title VII
claims. For a discrete employment act, the employer is entitled after 300 days elapse to
consider the lawfulness of the act undisputed. Id. at ll2 (quoting Um`tedAir L`z`nes, Inc, v. .
Evans, 431 U.S. 553, 558 (1977)). The Court explained that "[d]iscrete acts such as
termination, failure to promote, denial of transfer, or refusal to hire are easy to identify"
and a plaintiff may "only file a charge to cover discrete acts that ‘occurred’ within the
appropriate time period." Ia’. at ll4. Bangura’s attempt to challenge his designation as a
lecturer and the outcomes of his 2006 and 2013 tenure-track applications as part of an
ongoing discriminatory plan or a hostile work environment that persisted through 2015 is
inconsistent with the reasoning in Nazz`onal Railroaa’. Put simply, these events were
either failures to promote or refusals to hire, which the Supreme Court has explicitly
categorized as "discrete acts." Plaintiff is therefore too late to challenge them now under
Title VII.
Plaintiff next asks the Court to invoke equitable tolling to revive these claims.

National Railroad is again instructive. Although the equitable doctrines of estoppel and

tolling can apply to a Title VII claim that would otherwise be time-barred, "they are to be
5

applied sparingly." Ia’. at ll3. Equity counsels tolling only when an extraordinary
circumstance prevents plaintiff from meeting a deadline. Pace v. Dz`Guglielmo, 544 U.S.
408, 418 (2005). Here, plaintiff contends that equity counsels in his favor because
"[d]efendants’ actions misle[]d the plaintiff’ by suggesting that he could resolve his
concerns over his employment status within the University’s normal procedures, for
instance by applying for subsequent tenure-track openings. Pl.’s Opp’n l3. But plaintiff
does not even allege defendants misrepresented the career avenues available to him.
lndeed it is undisputed that, in 2006 at least, Bangura could continue to apply for tenure-
track positions; and plaintiff does not -allege that defendants promised he would be
successful or that they otherwise misinformed him as to the limitations on applying for a
tenure-track spot. At most, defendants failed to warn him of the limitations he would
eventually face if he became a long-term lecturer, but that is not so extraordinary a
circumstance as to warrant equitable relief. Moreover, if the discrete acts of 2006
through 2013 were discriminatory, plaintiff was required to make a charge putting the
University on notice even while pursuing other solutions. See Del. State Coll. v. Ricks,
449 U.S. 250, 261 (1980) ("[T]he pendency ofa grievance, or some other method of
collateral review of an employment decision, does not toll the running of the limitations
period.").
Accordingly, in evaluating the sufficiency of plaintiffs Title VII claims, l will

confine my analysis to the events of 2015, when the University rejected Bangura’s final

application for a tenure-track position and terminated his contract as a temporary
lecturer.z

II. Plaintiff Does N0t Allege Facts Related to the Events of 2015 that Amount
to a Title VII Claim Against Defendants.

Defendants move to dismiss Bangura’s remaining Title VII claims on the ground
that his allegations regarding the events of 2015 do not constitute plausible claims of
discrimination. Bangura alleges with respect to the employment actions taken against
him in 2013 that a single individual with discriminatory motive and tendencies removed
his application from the group passed on to the search committee. By contrast, plaintiff’s
allegations with respect to the events of 2015 are much less specific. He contends that
the University concocted a phony policy that limited the opportunities of long-term, full-
time lecturers and then applied that policy to him but not to others, as a cover for some
unidentified source of discrimination. See Pl.’s Opp’n l0-l2. As such, Bangura’s only
"evidence" of the discrimination he alleges is that he experienced disparate treatment

when the University applied the seven-years-and-out policy to him.

a.

But as defendants point out, Bangura has not alleged sufficient facts for a disparate
treatment claim because he does not identify the characteristics of the supposed
employees who escaped the seven-years-and-out policy. See Defs. Me1n. l3-l7. A

crucial element of a disparate treatment claim is that someone similarly situated to the

2 Because Bangura’s 2013 tenure-track application is so clearly outside the time limit, l need not reach

defendants’ argument that plaintiff did not exhaust his administrative remedies with regard to it. See
Defs.’ Mem. l2-l3 [Dkt. #S-l].
7

plaintiff, except with respect to his protected characteristics, was treated more favorably
than him. Neuren v. Ada’uci, Mastranz`, Meea's & Schill, 43 F.3d 1507, 1514 (D.C. Cir.
1995). Such evidence would be the only thing in a claim such as Bangura’s to
distinguish discrimination from an employment action that was motivated by the
individual characteristics that employers can fairly consider. Here, Bangura does not
allege that the "other faculty""who stayed on after seven years were full-time lecturers or
otherwise similarly situated to him. He does not even specify in what capacity they were
hired to stay on. Moreover, he does not specify whether they were allowed to stay on in
the same timeframe that the University claims to have adopted the policy. Perhaps most
important, Bangura does not allege that the University treated them more favorably
because they did not share Bangura’s race, color, or national o_rigin. Amazingly, the
complaint does not even specify the race, color, or national origin of the faculty members
who were allegedly allowed to stay on as lecturers after seven years. Without these sorts
of details, plaintiff’ s claim of discrimination is neither plausible nor actionable. All he
has done is to raise discrimination as one of the many possibilities that would explain the
University’s decision not to re-hire or promote him to a tenure-track position. That,
unfortunately, is not enough to sustain a legal action. See Ashcroft v. Iqbal, 556 U.S.
662, 696 (2009) (A court must dismiss a complaint that "stops short of the line between

possibility and plausibility of entitlement to relief."). Accordingly, I must dismiss the

remaining Title VII claims under Rule l2(b)(6).3

CONCLUSION

For the foregoing reasons, I hereby GRANT defendants’ Motion to Dismiss the
complaint in its entirety. An order consistent with this decision accompanies this

Memorandum Opinion.

 

3 Because none of plaintiff' s Title VII claims survive both the time-bar and Rule l2(b)(6), there is no
occasion to address defendants’ argument that the Title VII claims cannot lie against the individual
defendants. See Defs.’ Mem. l0. With respect to plaintiffs common law claims, defendants request that
the Court decline supplemental jurisdiction once it has decided to dismiss the Title VII claims. Under 28
U.S.C. § l367(c)(3), the Court "may decline" supplemental jurisdiction once it dismisses all the claims
that gave it original subject matter jurisdiction Because plaintiff gives no reason why the Court should
keep jurisdiction of the common law claims only, the Court treats the matter as conceded and GRANTS
defendants’ request to dismiss the remaining claims.

9